DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered. 

Claim Status
Claims 1-42, 45-47, 51-54, 56, 58-68, 70-117 and 124 are canceled.
Claim 120 is withdrawn.
Claims 43-44, 48-50, 55, 57, 69, 118-119, 121-123, and 125-128 are under examination.  

Priority
Claim 128 still fails the written description requirement.  Thus, the U.S. effective filing date of this claim is set at 07/15/2019.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2022 is being considered by the examiner.

Objections Withdrawn
Claim Objections
The objection to claim 48 is withdrawn in view of Applicant’s amendments.   

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claim 124 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of enablement is withdrawn in view of cancellation of the claim.

The rejection of claim 124 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of cancellation of the claim.



Claim Rejections - 35 USC § 103
The rejection of claims 43-44, 48-50, 55, 57, 69, 118-119, 123-124, and 125-128 under 35 U.S.C. 103 as being unpatentable over De Weers (US2013/0209355, published 08/15/2013), in view of Parren (US2014/0242075, published 08/28/2014) is withdrawn in view of Applicant’s amendments to claims 43 and 48.

Double Patenting
The rejection of claims 43-44, 48-50, 55, 57, 69, 118-119, and 121-128 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-9, 16, 19-22, 31-46, 48, 54-57, 59, 62-66, 70-71, 73-75, 77, 81-88, and 90-99 of copending Application No. 14/413178 in view of De Weers (US2013/0209355, published 08/15/2013), Parren (US2014/0242075, published 08/28/2014), Park (US2002/0052480, published 05/02/2002), Beurskens (WO2017/093447, published 06/08/2017), and Xiong (US2016/0168213, published 06/16/2016) is withdrawn in view of Applicant’s amendments.

The rejection of claims 43-44, 48-50, 55, 57, 69, 118-119, and 121-128 on the ground of nonstatutory double patenting as being unpatentable over claims 8, 10, and 77 of copending Application No. 14/760135 in view of De Weers (US2013/0209355, published 08/15/2013), Parren (US2014/0242075, published 08/28/2014), Park 

The rejection of claims 43-44, 48-50, 55, 57, 69, 118-119, and 121-128 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 9-10, 12, 14-16, and 18 of copending Application No. 16/345044 in view of De Weers (US2013/0209355, published 08/15/2013), Parren (US2014/0242075, published 08/28/2014), Park (US2002/0052480, published 05/02/2002), Beurskens (WO2017/093447, published 06/08/2017), and Xiong (US2016/0168213, published 06/16/2016) is withdrawn in view of Applicant’s amendments.

Rejections Maintained
Claim Rejections - 35 USC § 112
Claim 128 remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Applicant’s Arguments:  Claim 128 is rejected under 35 U.S.C. §112(a) as failing to comply with the Written Description requirement. According to the Office, the specification does not provide support for a host cell with a carrier inside. 
Applicant respectfully traverses. With regard to the first aspect of the rejection, the Office appears to have interpreted the claim to refer to a host cell which comprises a carrier inside, rather than a composition comprising a host cell and carrier. In response, solely to expedite prosecution, claim 128 has been amended to clarify that the composition comprises a host cell and a carrier, wherein the host cell is further characterized as comprising the recited nucleic acid or combination of nucleic acids, thereby rendering the rejection moot. Such compositions are described in the published application, for example, at §410. 
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
The amended claim 128 now places a host cell in a carrier.  However, this was not contemplated in the original disclosure nor the original claims.  Such carrier examples are provided on page 60 and again, no contemplation of a host cell as claimed with such carriers is taught in the original disclosure.  See for example ethanol, glycerol, vegetable oils, etc.  Thus, claim 128 clearly still contains new matter and is rejected here.  Paragraph 410 does not provide that a carrier be placed with the host cell.  Thus, this rejection stands.

Claim Rejections - 35 USC § 103
Claims 43-44, 48-50, 55, 57, 69, 118-119, 121-123, and 125-128 remain/are rejected under 35 U.S.C. 103 as being unpatentable over De Weers (US2013/0209355, published 08/15/2013), in view of Parren (US2014/0242075, published 08/28/2014) as applied to claims 43-45, 48-50, 55, 57, 69, 116-119, and 123-124 previously and further in view of Park (US2002/0052480, published 05/02/2002), Beurskens (WO2017/093447, published 06/08/2017), and Xiong (US2016/0168213, published 06/16/2016). 
Applicant’s Arguments:  Claims 43, 44, 48-50, 56, 57, 69, 118, 119, and 121-124 stand rejected under 35 U.S.C. §103 as being unpatentable over De Weers, Parren, Park (US2002/0052480; “Park”), Beurskens (W0O2017/093447; “Beruskens”), and Xiong (US2016/0168213; “Xiong”).
Applicant respectfully traverses the rejection. In response to Applicant’s previous arguments, the Office asserts, inter alia, that Applicant individually attacks the cited references, that any effect of the E430G mutation on CDC activity of the antibody was predictable, and that arguments relying on data from the specification are unpersuasive, given the lack of statistical analysis.
Applicant respectfully disagrees with the rejections for at least the reasons of record. Contrary to the Office’s assertions, the skilled artisan would not have been motivated to have specifically selected the E430G mutation from among the vast number of possible mutations disclosed in the cited art, then combine the E430G mutation specifically with an anti-CD38 antibody having the claimed CDR sequences from among the vast number of other anti-CD38 antibodies known in the art, and have reasonably 
The Office asserts that Applicant cannot attack the references individually. However, Applicant’s previous arguments, briefly summarized below, properly addressed the combined teachings of cited references by pointing out the lack of nexus among them which would have motivated the skilled artisan to combine their teachings in the manner suggested by the Office.
Briefly, De Weers (the primary reference), which relates to anti-CD38 antibodies, does not teach a mutation at position E430, much less the specific E430G mutation claimed, from among the vast number of Fc region mutations which induce CDC known in the art. The Office relies on Parren for introducing the E430G mutation into the antibody disclosed in De Weers. However, Parren teaches a vast number of Fc region mutations and combinations thereof, collectively resulting in an infinite number of possible Fc region mutations/combinations. While the Office appears to have focused on the list of exemplary positions provided by Applicant in the previous response, noting that “...anti-CD38 antibodies and mutations, which Applicant easily listed above, are both finite sets in the art recited,” Applicant submits that the provided list was merely an abbreviated list of mutations listed in Parren (as qualified by the phrase “for example, mutations at positions...” in the prior response). Parren, in fact, discloses throughout the specification at least 43 positions which could be mutated in the Fc region, including positions 236, 238, 239, 247, 252, 253, 254, 256, 267, 268, 307, 308, 309, 311, 312, 324, 332, 336, 345, 
Furthermore, nothing in Parren teaches or suggests, much less motivates, the skilled artisan to have specifically selected a nucleic acid-encoded antibody having the particular heavy and light chain sequences claimed among the vast number of antibodies known in the art, much less among the vast number of anti-CD38 antibodies known in the art, to introduce a Fc region mutation, much less the E430G mutation specifically, among the infinite number of possible mutations and combinations thereof taught in the reference. Nor was there a reasonable expectation of success based on the teachings of the cited references that introducing the E430G mutation would result in the observed effect on CDC of the claimed nucleic acid-encoded antibody. Indeed, the effect of the E430G mutation on the claimed nucleic-acid encoded antibody was first shown by Applicant in the instant specification. Without the benefit of this knowledge, the skilled artisan would not have been motivated to specifically select the E430G mutation from the vast number of mutations (and combination of mutations) disclosed in Parren and known in the art, introduce it into the particular anti-CD38 antibody disclosed in De Weers among the vast number of antibodies (e.g., anti-CD38 antibodies) known in the art, and much 
In sum, given the lack of nexus between the cited references, the infinite number of Fc region mutations and combinations thereof to choose from, infinite number of other nucleic acid- encoded antibodies (e.g., anti-CD38 antibodies) that could have been combined with the E430G mutation specifically at the relevant filing date, and the inability to have predicted the effect of the mutation on CDC in antibodies having the presently recited CDR sequences, the skilled artisan would not have been motivated to have made the claimed invention.
None of Park, Beurskens, and Xiong cure the deficiencies of De Weers and Parren to render the present claims obvious. Indeed, Park and Beurskens relate to antibodies which bind to an entirely different antigen than CD38, 1.e., fibroblast activation protein alpha and death receptor, respectively, and Xiong relates to growth differentiation factor 15 constructs. Accordingly, none of these references, taken alone or in combination, provide any reason for the skilled artisan to have specifically chosen the E430G mutation from the near infinite number of possibilities taught in Parren, much less introduce it into the specifically claimed nucleic acid-encoded antibodies absent impermissible hindsight as discussed above. Nor do any of these references provide any guidance that would have led the skilled artisan to have reasonably predicted the observed degree of increase in CDC activity exhibited by the presently claimed nucleic acid-encoded antibodies.
For at least the foregoing reasons, the present claims are not obvious over the combination of cited references. Accordingly, Applicant respectfully requests that the rejection be withdrawn. 
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.  
All of Applicant’s previous arguments were addressed in the prior office action.  They therefore need not be readdressed here.
Applicant illogically argues that one would not have selected a specific mutation from Parren and put it with a specific antibody such as that of instant claims.  However, that is Parren’s invention, placing Fc mutations into antibodies for therapeutic benefit.  Said invention is obviously applicable to all therapeutic antibodies that would benefit from CDC enhancement, which is the case for the antibody of instant claims for the reasons of record.  Applicant essentially argues it is not obvious to practice the invention of Parren.  There is no logic to such an argument as it is available to practice and motivation for clear advantage in practicing it is had by one of ordinary skill in this art.  With respect to picking E430G, it is a preferred embodiment.  Therefore, not only is it obvious to pick any one of Parren’s CDC enhancing mutations, a trail is strongly blazed to E430G as previously stated in the action dated 04/08/2020.  
No impermissible hindsight was used or is needed as all elements of the claims have come from the prior art.  Applicant has provided nothing novel.  They have merely picked known element from the prior art as their invention, which is therefore obvious.  It must also be noted that neither the mutations taught by Parren nor the amount of anti-CD38 antibodies known prior to the filing of the instant application are infinite.  Therefore, Applicant’s arguments over infinite possibilities are not persuasive for the reasons above and here.  As stated above, the mutation of Parren is applicable to any therapeutic antibody that would benefit from CDC enhancement.  This includes known antibodies 
With respect to the predictability of E430G mutation, it is taught in the same context in Parren as in the instant claims in a human IgG1 Fc region.  It is taught by Parren to enhance CDC.  That it does so in a different antibody is not shocking.  The biological context is the same.  Parren even teaches the CD38 target as previously discussed.  Therefore, a reasonable expectation of success is had to use the mutation of Parren in the antibody of DeWeers to arrive at an anti-CD38 antibody with enhanced CDC.   
It is noted too that Applicant again only attacks the references individually and ignores their combination.  
Taken all together, this rejection must stand.
It is further noted that lack of K447 in both chains will reduce proteolysis of toxin/protein drug conjugates added to both chains.  Addition of toxin/protein drug to both 
Claims 125-128 were rejected over the combination of DeWeers and Parren in the previous action and so are obvious for the same reasons over the same and additional references.  With respect to claim 128, it is standard practice to have recombinant host cells in medium which can be considered a carrier.  This was previously stated.  See page 32 of the action dated 04/08/2020.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 121 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form so long as no duplicate is made, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Michael Allen/Primary Examiner, Art Unit 1642